Case 3:20-cv-00846-MMH-JRK Document 8 Filed 08/10/20 Page 1 of 2 PageID 51




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                  JACKSONVILLE DIVISION



 MONIQUE PERNA and LISA CROUCH,
 individually, and on behalf of all other similarly
 situated,

        Plaintiff,                                       CASE NO.: 3:20-cv-00846-MMH-JRK
 v.

 AMERICAN CAMPUS COMMUNITIES, INC.,

        Defendant.
                                                /



               PLAINTIFF’S NOTICE OF PENDENCY OF OTHER ACTIONS



       I certify that the instant action:

_____ IS related to pending or closed civil or criminal case(s) previously filed in this Court, or any
other Federal or State court, or administrative agency as indicated below:

  X     IS NOT related to any pending or closed civil or criminal case filed with this Court, or any
other Federal or State court, or administrative agency.
Case 3:20-cv-00846-MMH-JRK Document 8 Filed 08/10/20 Page 2 of 2 PageID 52




                                  CERTIFICATE OF SERVICE

       I hereby certify that on August 12, 2020, I electronically filed the foregoing with the Clerk of
the Court by using the CM/ECF system to all parties of record.

                                               Respectfully submitted,

                                               /s/ Amanda J. Allen, Esq.
                                                  Amanda J. Allen, Esquire
                                                  Florida Bar No. 98228
                                                  William “Billy” Peerce Hoard, Esquire
                                                  Florida Bar No. 103330
                                                  Heather H. Jones, Esquire
                                                  Florida Bar No. 118974
                                                  The Consumer Protection Firm, PLLC
                                                  4030 Henderson Blvd.
                                                  Tampa, FL 33629
                                                  Tele: (813) 500-1500
                                                  Fax: (813) 435-2369
                                                  Amanda@TheConsumerProtectionFirm.com
                                                  Billy@TheConsumerProtectionFirm.com
                                                  Heather@TheConsumerProtectionFirm.com
                                                  Attorneys for Plaintiffs
